DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badihi (US20180306990).
Regarding claim 1, Badihi scalable-bandwidth aggregation box for rack-scale servers, the scalable- bandwidth aggregation box comprising: 

a scalable-bandwidth electrical connector (26) on the faceplate; 
a printed circuit board (80) disposed within the housing and having a first connector (72)(82); 
a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector on the faceplate and the first connector; and 
a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60), 
a scalable-bandwidth optical connector on the module faceplate (70A-D), 
a module connector (90)(Paragraphs 102;107 - *Examiner’s Note) for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  
	Examiner’s Note: 
Other pads 84 of array 82 are further configured to conduct low-speed signals, such as bus control signals, between IC 44 and external circuitry (not shown).”
Paragraph 107 discloses: “In an embodiment, connector 90 is electrically coupled to pads 84 of substrate 80, and is configured to conduct the low-speed control signals on one or more planes that are not parallel (e.g., orthogonal) to substrate 80 as shown by an arrow 104.  In this embodiment, the low-speed control signals are typically conducted below the plane of IC 44, but can be conducted at any other location relative to the plane of IC 44.”


    PNG
    media_image1.png
    518
    797
    media_image1.png
    Greyscale

claim 2, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the conversion circuitry is configured to: convert a first optical signal received through the scalable-bandwidth optical connector to a first electrical signal for transmission through the scalable-bandwidth electrical connector; and convert a second electrical signal received through the scalable-bandwidth electrical connector to a second optical signal for transmission through the scalable- bandwidth optical connector (Paragraphs 106 - The IC is mounted on a substrate and is configured to exchange one or more communication signals with one or more electro-optical transducers, and to exchange one or more control signals with external circuitry.)

Regarding claim 3, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein, when the serviceable bandwidth-aggregation module is installed in the scalable-bandwidth aggregation box, the module faceplate is disposed in a parallel plane with the faceplate of the housing (Figure 2 discloses a faceplate (24) disposed, or arranged, in a parallel plane. The faceplate projects from said plane.)

Regarding claim 5, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the first connector comprises a card-edge connector.  (Figure 4)
	Examiner’s Note: Paragraph 0032 of the applicant’s specification discloses: “A printed circuit board 208 may be disposed within the housing 200 and may have a first connector 210. In this example, first connector 210 is a card-edge connector that receives a module connector 211 (e.g., a mating card-edge of a module printed circuit board 220).”


    PNG
    media_image2.png
    680
    747
    media_image2.png
    Greyscale


Regarding claim 7, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein each of the plurality of signal lines comprises a twin-axial cable or a trace on the printed circuit board. (Paragraph 0030 – These low-speed signals can typically be transmitted over electrical cables or printed circuit board traces with sufficient reliability.)

claim 8, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the serviceable bandwidth-aggregation module further comprises: a plurality of additional scalable-bandwidth optical connectors on the module faceplate; and a plurality of additional scalable-bandwidth electrical connectors on the faceplate (Figure 2).

Regarding claim 9, Badihi discloses the scalable-bandwidth aggregation box of claim 8, wherein each of the scalable-bandwidth optical connectors is a bifurcatable optical connector, and wherein each of the scalable-bandwidth electrical connectors is a bifurcatable electrical connector.  (Paragraph 0098 - For example, multiple individual jumper stripes and/or a jumper that splits into multiple stripes)

Regarding claim 10, Badihi discloses a system, comprising: a server rack (12) configured to receive a plurality of servers (14); and a scalable-bandwidth aggregation box (Figure 2) mounted to the server rack, the scalable- bandwidth aggregation box comprising: a housing (Figure 2) having a faceplate (24);  18a scalable-bandwidth electrical connector (26) on the faceplate; a printed circuit board (80) disposed within the housing and having a first connector (72); a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector on the faceplate and the first connector; and a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: a module faceplate (60), a scalable-bandwidth optical connector (70A-D) on the module 

Regarding claim 11, Badihi discloses the system of claim 10, further comprising [[a]] at least one server of the plurality of servers mounted in a U-space of the server rack and coupled, via the scalable-bandwidth electrical connector, to the scalable-bandwidth aggregation box. (Paragraph 0037 – In some embodiments, rack 12 further comprises optical fibers 16 and electrical cables 18, which are configured to conduct the communication signals between serves 14 and switch 20.  In other embodiments, rack 12 may comprise only fibers 16 or only cables 18.  In an embodiment, connections (which may be optical and/or electrical) are extended from switch 20 on rack 12 so as to conduct the communication signals between racks 12 located at the same data center 10, or at another data center (not shown). In some embodiments, connections 22 may comprise optical fibers, configured to conduct the signals to remote racks, and/or electrical cables, typically made from copper, which are configured to conduct the signals within rack 12 or between racks 12 located in close proximity (e.g., 3 meters) to one another.)
Examiner’s Note: “U-space,” is well known in the art as they’re routinely found in server racks to house and connect electronic devices.
claim 12, Badihi discloses the system of claim 11, further comprising an electrical cable (16)(18) that couples the at least one server to the scalable-bandwidth electrical connector. (Paragraph 0039 – In some embodiments, switch 20 comprises a front panel 24, which comprises multiple (e.g., up to sixty-four or seventy-two and above) connectors 26.  Each connector 26 is an input/output (I/O) port, which is configured to connect between switch 20 and one or more connections, such as connections 22, fibers 16 and cables 18.)

Regarding claim 17, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: 
a housing (Figure 2) having a faceplate (24) with a scalable-bandwidth electrical connector (26); 
a first connector (72)(82); 
a printed circuit board (80) disposed within the housing and having a second connector (Paragraph 0039 - In some embodiments, switch 20 comprises a front panel 24, which comprises multiple (e.g., up to sixty-four or seventy-two and above) connectors 26.  Each connector 26 is an input/output (I/O) port, which is configured to connect between switch 20 and one or more connections, such as connections 22, fibers 16 and cables 18) communicatively coupled  to the first connector (Paragraph 0047 - switch 20 comprises optical fibers 48, which are configured to connect between 
a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector and the first connector; and 
a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60) with a scalable-bandwidth optical connector (70A-D), 
a module connector (90)(Paragraphs 102;107 - *see previous Examiner’s Note)for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  

Regarding claim 18, Badihi discloses the aggregation box of claim 17, wherein the serviceable bandwidth- aggregation module further comprises a signal line between the first connector and the second connector (aforementioned Paragraph 0039).  

Regarding claim 19, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: a housing (Figure 2); a printed circuit board (80) disposed within the housing and having a first connector (72); and a serviceable bandwidth-

Regarding claim 20, Badihi discloses the aggregation box of claim 19, wherein the plurality of signal lines comprise a plurality of traces (86)(Paragraph 0101 – “In an embodiment, traces 86 are patterned in substrate 80 so that the bumps of jumper 72 are connected with the ends of traces 86.  It will be understood that substrate 80 comprises traces 86 extending from pads 84 of array 82 to all optical modules 70A, 70B, 70C and 70D,” wherein modules 70A-70D connected to fibers 48 to front panel 24 and the respective connectors, 26)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990).
Regarding claim 4, Badihi discloses the scalable-bandwidth aggregation box of claim 1.

It would have been an obvious matter of design choice to configure an attachment mechanism is configured to mount the body of the housing within a U-space of the server rack or in an interior zero-U space of the server rack since the applicant has not disclosed that said attachment mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with connections (22), as disclosed in Paragraph 0037 of the specification of the prior art reference.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990) in view of Leung et al. (hereinafter Leung) (US10568238).
Regarding claim 6, Badihi discloses the scalable-bandwidth aggregation box of claim 1.
Badihi does not expressly disclose wherein the conversion circuitry is configured to support multi-link gearbox functionality.  
Leung discloses wherein the conversion circuitry is configured to support multi-link gearbox functionality (Column 8 Line 52 – Column 9 Line 12 – the entire passage is relevant to the limitations in claim 6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to incorporate the multi-link gearbox functionality of Leung into the scalable-bandwidth aggregation box of Badihi.
.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship wherein the electrical cable is a bifurcated electrical cable having multiple branches coupled to the scalable-bandwidth electrical connector as claimed in combination with the remaining limitations of dependent claims 11, 12 and independent claim 10.

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8: “Badihi “relates generally to network switches....” (Badihi, {| [0001]; see a/so, e.g., Badihi, Title.) The Office Action alleges that “switches” of Badihi (such as switch 20 in FIGS. 1 and 2 of Badihi) correspond to the switches disclosed, described, and claimed in the present Application, such as switch 106 shown in FIG. 1 of the present Application. What Badihi does not disclose or describe, 
The present Application clearly distinguishes the operation and utility of a network “switch” from the operation and utility of a “serviceable bandwidth-aggregation module” to which one or more switches may be connected. According to the present Application, “scalable-bandwidth aggregation boxes ... allow scalable electrical connection bandwidth of multiple serves in a rack, using low-cost bifurcatable electrical cables to connect to aggregation modules, and using compact bifurcatable optical cables to connect to switches.” (Present Application, {| [0024]; emphasis added).” The examiner disagrees as the aforementioned limitations, “serviceable bandwidth- aggregation module” co-operating with one or more “switches” in a “rack-scale server,“ and “scalable-bandwidth aggregation boxes ... allow scalable electrical connection bandwidth of multiple serves in a rack, using low-cost bifurcatable electrical cables to connect to aggregation modules, and using compact bifurcatable optical cables to connect to switches,” are not claimed in independent claims 1, 10 and 17 of the current application.

Applicant argues on page 8: “The Office Action maps the serviceable bandwith-aggregation module of the claims to a “thermo-mechanical frame 50” (Badihi, {| [0046]) of the switch in Badihi. According to Badihi, “thermo-mechanical frame 50” is “configured to provide mechanical support to switch 20 and to dissipate het from the optical modules.” (/d.). Nowhere does Badihi teach or suggest that “thermo-mechanical 

Applicant argues on pages 8 and 9: “Further, the Office Action maps the “module faceplate” of the claims to the “bridge 60” of the “frame 50” of Badihi. However, Badihi provides no support for this suggestion. Firstly, the Badihi “bridge 60” is internal to the Badihi switch 20, and cannot be reasonably characterized as a “faceplate” of any structure in Badihi. Badihi describes “bridge 60” as being “made from a heat-conductive material, such as copper, which also provide mechanical strength to frame 50.” (Badihi, {| [0065]). Secondly, according to Badihi, “bridge 60 comprises four sections ... that form a square-shaped bridge module on support plane 28 [and] comprises four pillars ... mounted at the corners of support plate 28 and are configured to mechanically support [the four sections].” (Badihi, |] [0065]). This description bears no resemblance to the function or structure of a “faceplate.” The examiner disagrees. Firstly, Merriam-Webster defines “faceplate,” as: “a protective plate for a machine or device.” Secondly, in at least Figure 3, annotated below, as disclosed by the applicant, the aforementioned “four sections” comprised in faceplate 60, covers at least element 70B.


    PNG
    media_image3.png
    792
    630
    media_image3.png
    Greyscale

The examiner maintains the current rejection.

page 9: “Thirdly, nowhere does Badihi teach or suggest that the “frame 50” (which the Office Action maps to the “serviceable bandwidth-aggregation module” of the present Application) is “removably disposed” within switch 20 of Badihi, as alleged in the Office Action. According to Badihi, “[i]n some embodiments, bridge 60 and the pillars are hollow (and/or comprise fluid pipes), so as to enable a closed-loop flow of fluids therein.” (Badihi, q] [0066)).” The examiner disagrees. The limitation “serviceable bandwidth-aggregation module” of the present Application) is “removably disposed” within [a] switch,” is not claimed in at least independent claims 1, 10 and 17. The applicant claims “a serviceable bandwidth-aggregation module removably disposed in the housing,” in at least independent claims 1, 10 and 17. 
The examiner maintains the current rejection.

Applicant argues on page 9: “Claim 4 was rejected under 35 U.S.C. § 103 as being upatentable over Badihi. This rejection is respectfully traversed.
The Office Action acknowledges that Badihi “does not expressly disclose wherein the attachment mechanism is configured to mount the body of the housing within a U- space of the server rack or in an interior zero-U space of the server rack.” (Office Action, p. 13.) However, the Office Action alleges that “it would have been an obvious matter of design choice to configure an attachment mechanism is configured [sic] to mount the body of the housing within a U-space of the server rack or in an interior zero-U-space of the server rack, since the applicant has not disclosed that said attachment mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with connections (22), as described in Paragraph 0037 of the specification of the prior art reference.” (/d.)” The examiner disagrees. The unit of measurement, “U,” correlates to the amount of equipment space with the server rack. Broadly examined, it is unclear to the examiner how the limitation, within a U-space of the server rack,” is not a design choice as the rack equipment space would be a design that correlates to the equipment space a rack may need to effectively operate. “
The examiner maintains the current rejection.

Applicant argues on page 10: “Claim 6 was rejected under 35 U.S.C. § 103 as being unpatentable over Badihi in view of Leung, U.S. Patent No. 10,568,238 (hereinafter, "Leung"). The Office Action acknowledges that Badihi “does not expressly disclose wherein the conversion circuitry is configured to support multi-link gearbox functionality,” (Office Action, p. 13), but alleges that Leung discloses this feature.
As with the § 103 rejection of claim 4 discussed above, it is submitted that the § 103 rejection of claim 6 suffers from the same deficiencies as the § 102 rejection of claim 1, from which claim 6 depends, namely that Badihi neither discloses nor describes “a serviceable bandwidth-aggregation module,” as recited in claim 1. Therefore, claim 6 is allowable. Reconsideration and withdrawal of the § 103 rejection of claim 6 is therefore requested.” The examiner disagrees as the rejection of independent claim 1 has been upheld by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



10 September 2021